Title: From James Madison to Charles Pitt Howard, 11 September 1805
From: Madison, James
To: Howard, Charles Pitt


          
            Dear Sir
            Philad. Sepr. 11. 1805.
          
          I was presented a few days ago with a sample of Wheat from Buenos Ayres, and of Barley from Old Spain. Being deprived of the opportunity of putting them into the ground myself, I know not that I can dispose of them better than into your hands. I have no particular reason to suppose that either has any peculiar merit; but it may be the case; or they may improve by a change of climate. Such experiments are at least curious, and multiply the chances of discovery.
          You see that peace has at length been made with Tripoli, & our Captive Citizens delivered from the House of bondage. The particular terms are not yet officially known, but are every moment expected.
          The yellow fever makes considerable havoc in Southw⟨ark,⟩; and creeps about in different parts of the City. A good many families have withdrawn from the Scene. I called on your father lately & found him very well. I believe he is of that number. From a wish to keep my wife within a convenient reach of Dr. Physic, we have stood our ground thus long; but propose to remove this afternoon to Grays, where I have engaged quarters, a greater distance from the City would have been preferred; but the attendance of the Docr. even there is as much as can be reasonably expected.
          I cannot yet say when I shall have the plea sure of seeing my friends in Orange. I anxiously wish it, and shall not lose a moment after the recovery of my wife will permit. She is considerably advanced towards it; but I fear it will be 8 or 10 days at least before she will be discharged by the Doctor. I wish it may not be longer. She offers her affectionate respects to Mrs. Howard, to which be so good as to add mine; & to accept for yourself assurances of the sincere esteem & regard with which I am Dr Sr Yrs.
          
            James Madison
          
        